DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/06/2022 has been entered. Claims 16-39 pending in the application. Claims 36-39 are newly introduced. Applicant’s amendments to the claims have overcome 112(b) rejection previously set forth in the Non-Final Office Action mailed 01/13/2022
Claims 16-39 are examined on the merits.
Response to Arguments
Applicant's arguments, see pages 8-13, filed 04/06/2022, with respect to the rejections of  claims 16-20, 23, 25, 27-28, and 33 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant’s argue that the cited prior art reference (Hoffmann, WO 2016022865) does not read the limitation in Claim 16  “wherein the active agent delivery component is release-ably engaged to the distal end of the actuator component” because applicant argues that “the active agent delivery component ( cartridge and injector of Hoffmann) are present in a central location – a “central cavity” – of the handle, not release-ably engaged to the distal”. The examiner respectfully disagree. The phrase “distal end of the actuator” is interpreted broadly in this case. Although the part of the active agent delivery component (cartridge 16 as shown in figure 13) is configured to be inserted within the central cavity, another part of the active agent delivery component (injector 14 as shown in figure 13) is still located at the distal most location of handle 12 as shown in figure 11. Furthermore, the applicant argues the extend component 12 comprises a part of an “actuator component,” the distal end of component 12 would comprises the distal end of the actuator component (page 12). Examiner respectfully disagree. The claim does not disclose specific recitation of cooling system is being included in the body or the active agent delivery system actuator. Therefore, the distal end of the handle component as marked in the examiner’s annotated figure 13 below is being interpreted as “the distal end of the actuator component”. Further, the limitation “distal end of the actuator component” is being interpreted as being part of the “body having…a distal end”. In this case, the distal end of the body is releasably connected to the active agent delivery component. For the reasons stated above, the previous rejection is proper and maintained. 
With regard applicant’s argument toward claims 21-22, 24, 26, 29-32 and 34-35 under 35 USC 103, applicant asserts that the claims above are patentable by virtue of their dependency to Claim 1. For the reasons stated above, the rejections to Claims 21-22, 24, 26, 29-32 and 34-35 are maintained.
Applicant added new claims 36-39 in the reply. Claims 36-39 are rejected under 103 over Hoffmann in view of Pilby.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23, 25, 27-28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al (WO 2016022865 A1, hereinafter 'Hoffmann').
Regarding Claim 16, Hoffmann discloses an active agent delivery device for delivering a therapeutic agent to a target tissue delivery site, the device comprising:
(a) an active agent delivery component (figure 13, injector 14 and cartridge 16) comprising an active agent delivery system (figure 13, injector 14) comprising a needle (figure 13, needles 24); and
(b) an actuator component (figures 10-13, injection device 10 comprising delivery mechanism 40 comprising drives 42,44, road 46 and plunger 48 as shown in figures 4-7) comprising:
(i) a body having a proximal end and a distal end (examiner's annotated figure 13, proximal end and distal end respectively);
(ii) an active agent delivery system actuator (examiner's annotated figure, actuator which is illustrated in figure 7, delivery mechanism 40) configured to actuate the active agent delivery system ([0055] delivery mechanism located within handle 18 actuate the needle 24 forward and also causes the contents of the cartridge 16 to be injected); and
(iii) a cooling system (figure 12, cooling unit attachment 12) comprising a cold element ([0138] "guard may include a Peltier element which provides cooling).
	wherein the active agent delivery component is release-ably engaged to the distal end of the actuator component (referring figures 12-13, cartridge 15 and injector 14 release-ably placed to the distal end of handle 18).
	Hoffmann does not explicitly disclose the cold element configured to maintain a temperature of the target tissue ranging from +5 to -80°C, instead Hoffmann discloses the cold element is configured to maintain a temperature of the target tissue ranging 8 to 1°C ([0100]).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of Hoffmann from between 8 to 1°C to between +5 to -80°C as applicant appears to have placed no criticality on the claimed range (see pp. [0041] indicating the temperature of the cooling system may very) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

    PNG
    media_image1.png
    568
    583
    media_image1.png
    Greyscale

	Regarding Claim 17, Hoffmann teaches the device according to Claim 16.
	Hoffmann further discloses wherein the cooling system is configured to mitigate pain at the target tissue delivery site ([0138] “the guard cools the skin in the area reduces the patient's sensation of pain”).
	Regarding Claim 18, Hoffmann teaches the device according to Claim 16.
	Hoffmann further discloses wherein the cooling system comprises a low-temperature substance ([0138] Guard may include a Peltier element which provides cooling).
Regarding Claim 19, Hoffmann teaches the device according to Claim 16.
	Hoffmann further discloses wherein the actuator component comprises a motor ([0095] hand piece may contain a motor unit cantinas one or more of the drive motors).
Regarding Claim 20, Hoffmann teaches the device according to Claim 16.
	Hoffmann further discloses the device is configured to deliver a therapeutic agent ([0045] the device is able to deliver substances [0166] substance like therapeutic substances).
Regarding Claim 23, Hoffmann teaches the device according to Claim 20.
	Hoffmann further disclose the therapeutic agent is delivered in an active agent composition ([0174] anti-inflammatory drug is injected, and the anti-inflammatory drug may be a corticoid steroid).
Regarding Claim 25, Hoffmann teaches the device according to Claim 23.
	Hoffmann further disclose wherein the active agent composition is a semi-solid ([0166] “the substance is selected from the group consisting of cell suspension, gel-like materials”).
	Regarding Claim 27, Hoffmann teaches the device according to Claim 16.
	Hoffmann further disclose the active agent delivery component comprises an identifier ([0096] "material in the syringe may be identified by data on an RFI D or barcode 84 attached to the cartridge or syringe") and the actuator component comprises an identifier reader ([0096] “In some cases, the RFID, barcode, or other communication device 84 is electronically accessible by the control unit 62 or another device”, indicating the control unit 62 comprises an identifier reader, and further [0075] “part of an independent control unit 62, part of a docking station 52, or in some cases, some or all of the components may even be integrated in the injection device 10”, indicating the identifier reader can be integrated into the injection device).
	Regarding Claim 28, Hoffmann teaches the device according to Claim 16.
	Hoffmann further disclose the actuator component comprises a communications module ([0075] component as shown some or all of the components may even be integrated in the injection device 10, and the component comprises I/O ports 68, and further [0077] I/O ports 68 also include communication ports).
	Regarding Claim 33, Hoffmann discloses a method of delivering an active agent to a target tissue deliver site, the method comprising employing a device according to Claim 16, to deliver the active agent to the target tissue deliver site ([0045] and [0174] the device is able to deliver substances like anti-inflammatory drug to target tissue).
Regarding Claim 36, Hoffmann teaches the system according to Claim 16.
Hoffman further teaches wherein the cold end of the cooling system (figure 10, 12d) is configured to cool ocular tissue ([0050] “the guard 12 may incorporate a cooling unit, so that when the guard contacts the skin, the contacted skin is cooled”, the guard 12 also capable of cooling ocular tissue).
Regarding Claim 37, Hoffman teaches the system according to Claim 16.
Hoffman further teaches the active agent delivery component is configured to provide heat transfer between the cold end of the cooling system and the target tissue delivery site ([0192] “The dermal injector of the present invention is configured so that it may include a cold surface which is near the needle or needle array of the dermal injector. This cold surface may be brought into contact with a surface (the second surface area) of the patient to be injected, in order to draw heat away from the surface (the first surface area) of the patient to be injected”, the tip of guard 12d is configured to contact the target tissue delivery site and draw heat away from the surface).
Claims 21-22, 24, 26, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Andino et al (US 2017/0095369, hereinafter 'Andino').
Regarding Claim 21, Hoffmann teaches the device according to Claim 20.
	Hoffmann does not disclose the therapeutic agent is a VEGF antagonist.
	In the same field of endeavor, Andino teaches an injection system (figure 5, system 100) comprises the therapeutic agent (figure 5, substance M) is a VEGF antagonist ([0124] VEGF antagonist).
	Andino provides the VEGF antagonist in order to treats, prevents, and/or ameliorates a disease or disorder ([0124]). Therefore, it would have been obvious at one of ordinary skill in the art before effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and provide a VEGF antagonist in order to treat disease or disorder.
	Regarding Claim 22, Hoffmann, as modified by Andino, teaches the device according to Claim 20.
	Hoffmann does not disclose the therapeutic agent is a complement inhibitor.
	Andino teaches the therapeutic agent is a complement inhibitor ([0126] complement component Cls inhibitors)
	Andino provides the complement component Cls inhibitors in order to reduce, inhibits, prevents and/or ameliorates inflammation ([0126]). Therefore, it would have been obvious at one of ordinary skill in the art before effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and provide a complement inhibitor in order to treat inflammation.
	Regarding Claim 24, Hoffmann teaches the device according to Claim 23.
	Hoffmann does not explicitly disclose the active agent composition has a viscosity ranging from 1 to 10,000,000 cps.
	Andino	teaches the active agent composition has a viscosity ranging from 1 to 10,000,000 cps ([0037] the medicament containers a medicament having a viscosity of at least about 100, 10,000, 100,000, or 40,000-60,000 cps).
	Andino provides the active agent composition to have a viscosity of at least about 100, 10,000, 100,000, or 40,000-60,000 cps so that it can be in suitable form to be injected into a body ([0059]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and provide the active agent composition in certain viscosity range in order to prepare the agent in suitable form for injection.
	Regarding Claim 26, Hoffmann teaches the device according to Claim 16.
	Hoffmann does not disclose the target tissue is ocular tissue.
	Andino teaches the target tissue is ocular tissue ([0002] use of a microneedle for delivery and/or removal of a substance such as a fluid therapeutic agent into and/or from ocular tissue for treatment of the eye).
	Andino utilizes microneedle injection device in order to deliver fluid substance to ocular tissue to treat ocular disease ([0002]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and utilize the device of Hoffmann to deliver therapeutic substance into the ocular tissue in order to treat ocular disease.
	Regarding Claim 34, Hoffmann teaches the method according to Claim 33.
	Hoffmann does not disclose the target tissue delivery site comprises an ocular tissue delivery site.
Andino teaches the target tissue is ocular tissue ([0002] use of a microneedle for delivery and/or removal of a substance such as a fluid therapeutic agent into and/or from ocular tissue for treatment of the eye).
	Andino utilizes microneedle injection device in order to deliver fluid substance to ocular tissue to treat ocular disease ([0002]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and utilize the device of Hoffmann to deliver therapeutic substance into the ocular tissue in order to treat ocular disease.
	Regarding Claim 35, Hoffmann, as modified by Andino, teaches the method according to Claim 34.
	Hoffmann does not disclose the method is a method of treating a subject for an ocular disease.
	Andino utilizes microneedle injection device in order to treating a subject for an ocular disease (fluid therapeutic agent into and/or from ocular tissues for treatment of the eye).
Andino utilizes microneedle injection device in order to deliver fluid substance to ocular tissue to treat ocular disease ([0002]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and utilize the device of Hoffmann to deliver therapeutic substance into the ocular tissue in order to treat ocular disease.
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Altshuler et al (US 2006/0149343, hereinafter 'Altshuler')
Regarding Claim 29, Hoffmann discloses a system comprising:
A device according to Claim 16 (see claim 16 rejection above); and
A docking station (figure 10, docking station 52).
	Hoffmann does not disclose the docking station comprising a cooling system.
	Altshuler teaches cooling system relatively pertinent to problem posed by applicant of mitigating pain during treatment comprising a docking station (figure 21, docking station 2100) comprising a cooling system (figure 21, a chiller 2157 with a heatsink 2058)
Altshuler provides the chiller with heatsink in the docking station in order to dissipate heat from the cooling element in the hand held device ([0165]). This feature would enable charging and cooling the cooling element of the hand held device in same time which saves time to prepare the device prior to use. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Altshuler and provide a docking system comprising a cooling system in order to the device be prepared before use.
Regarding Claim 30, Hoffmann, as modified by Altshuler, teaches the system according to Claim 29.
Hoffmann does not disclose the cooling system of the docking station is selected from a group consisting of thermoelectric cooling systems, liquid evaporation cooling systems, solid sublimation cooling systems, Joule-Thompson cooling systems, thermodynamic cycle cooling systems, endothermic reaction cooling systems and a low-temperature substance cooling system.
Altshuler teaches the cooling system of the docking station is thermoelectric cooling systems ([0165] cooling material 2046 is cooled by chiller 2157 (e.g., a Peltier element), indicating the cooling system is a thermoelectric cooling system since the Peltier element in the system creates a heat exchange to cool the system).
Altshuler provides a thermoelectric cooling system for the cooling system to dissipates heat by transferring the heat from the chiller to heatsink ([0165], heatsink 2058 dissipates heat produced by chiller 2157) Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Altshuler and provide a thermoelectric cooling system to cool down the cooling system of the actuator.
Regarding Claim 31, Hoffmann, as modified by Altshuler, teaches the system according to Claim 29.
Hoffmann further discloses the docketing station is configured to recharge a power source of the actuator component ([0089] “Through the coupling port 82, power may be passed to charge a battery in the injection device 10”).
Regarding Claim 32, Hoffmann disclose a docking station (figure 10, docking station 52) for an active agent deliver device according to Claim 16.
Hoffmann does not disclose the docking station comprises a cooling system.
Altshuler teaches cooling system comprising a docking station (figure 21, docking station 2100) comprising a cooling system (figure 21, a chiller 2157 with a heatsink 2058).
Altshuler provides the chiller with heatsink in the docking station in order to dissipate heat from the cooling element in the hand held device ([0165]). This feature would enable charging and chilling the cooling element of the hand held device in same time which saves time to prepare the device prior to use. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Altshuler and provide a docking system comprising a cooling system in order to the device be prepared before use.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Pilby (US 20160242956 A1).
Regarding Claim 38, Hoffmann teaches the system according to Claim 37.
Hoffmann does not teach wherein the active agent delivery component further comprises a cover configured to provide heat transfer between the cold end of the cooling system and the target tissue delivery site.
In the same field of endeavor, Pilby teaches the active agent delivery component (figure 1, cooling device 105) further comprises a cover ([0117] hygienic barrier sleeve “A single use hygienic barrier sleeve is placed onto head section 102 of cooling device 105”) configured to provide heat transfer between the cold end of the cooling system (figure 1, head section 102) and the target tissue delivery site ([0019] “The cool side covered with a hygienic barrier sleeve contacts the tissue for 35 seconds or less until the tissue reaches 6° C. or less.”, illustrate the hygienic barrier sleeve covers the cold tip of cooling device 105 and provide heat transfer between the cold tip and the tissue).
Pilby provides the single use hygienic sleeve placed onto the head section in order to keep the head section sterile during use ([0144] “the hygienic sleeve is then removed and cooling device is wiped down with sanitizing solution before the next patient”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hoffmann to incorporate the teachings of Pilby and provide the cover to the cold end of the cooling system in order to keep the cold end in sterile condition.
Regarding Claim 39, Hoffmann, as modified by Pilby, teaches the system according to Claim 38.
Hoffman does not disclose the cover comprises a sterile cover or a membrane.
Pilby teaches the cover comprises a sterile cover or a membrane ([0117] namely “hygienic barrier sleeve” provide sterile cover).
Pilby provides the cover comprises hygienic sleeve in order to keep the head section sterile during use ([0144] “the hygienic sleeve is then removed and cooling device is wiped down with sanitizing solution before the next patient”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hoffmann to incorporate the teachings of Pilby and provide the cover to the cold end of the cooling system in order to keep the cold end in sterile condition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leibovici (US 20160287813 A1 ) teaches an injection device comprising a cooling element.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781